DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
 Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 08/06/2020 and 10/14/2020. An initialed copy is attached to this Office Action.
	EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Douglas P. Mueller on March 9, 2021.
The application has been amended as follows:
 
15. (Currently Amended) An imaging lens having an optical axis and a fixed focal length and which is configured to form an image of an object on a solid-state image sensor, comprising, in order from an object side to an image side of the imaging lens: a first lens group including, in order from the object side, a first lens and a second lens; a second lens group including, in order from the object side, a third lens having positive refractive power and a convex surface facing the image side near an optical axis and at least one aspheric surface and a convex surface facing the object side near the optical axis and a fourth lens having at least one aspheric surface and a convex surface facing the image side near the optical axis; and

, wherein the imaging lens consists of seven lenses.

REASONS FOR ALLOWANCE
Claims 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s arguments, see Arguments/Remarks page 4, filed 01/08/2021, with respect to independent claim 15 (and thereby dependent claims 16-21), as amended, have been fully considered and are persuasive. The examiner’s reasons for allowance of independent claim 15 are the same as those set forth in that response.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/9/2021